79079: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-11559: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79079


Short Caption:GUZMAN (WILBER) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):81842, 82342


Lower Court Case(s):Washoe Co. - Second Judicial District - CR190447Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/05/2019 at 10:30 AMOral Argument Location:Carson City


Submission Date:11/05/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWilber Ernesto Martinez GuzmanJohn L. Arrascada
							(Washoe County Public Defender)
						Joseph W. Goodnight
							(Washoe County Public Defender)
						Katheryn A. B. Hickman
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						Gianna M. Verness
							(Washoe County Public Defender)
						


Real Party in InterestThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentConnie J. Steinheimer


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


07/01/2019Filing FeePetition Filing Fee Waived.  Criminal. (SC)


07/01/2019Petition/WritFiled Original Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus. (SC)19-28125




07/01/2019AppendixFiled Appendix to Petition for Writ. (SC)19-28126




07/25/2019Order/ProceduralFiled Order Directing Answer. Real Parties in Interests' Answer to the Petition for Writ due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC).19-31493




08/22/2019AppendixFiled Real Party in Interest's Appendix - Volume 1. (SC)19-35292




08/22/2019AppendixFiled Real Party in Interest's Appendix - Volume 2. (SC)19-35293




08/22/2019Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus. (SC)19-35317




09/02/2019Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus. (SC).19-36629




10/22/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on November 5, 2019, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes. (SC).19-43671




11/04/2019MotionFiled Stanton Tang of KOLO/Reno requesting cameras in the courtroom.19-45277




11/05/2019Order/ProceduralFiled Order Granting Media Request.  Stanton Tang of Reno Television Media Pool is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.  All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 10:00 a.m.  (SC)19-45321




11/05/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


03/26/2020Opinion/DispositionalFiled Authored Opinion.  Petition Granted in Part and Denied in Part.  "We grant the petition in part and direct the clerk of this court to issue a writ of mandamus instructing the district court to vacate its order denying Martinez Guzman's motion to dismiss and to reconsider the motion consistent with this opinion.  We deny the petition in all other respects."  Before the Court En Banc.  Author:  Cadish, J., Concurring:  Pickering, C.J., Gibbons, Hardesty, Parraguirre, Stiglich, Silver, JJ.  136 Nev. Adv. Opn. No. 12.  (SC)20-11559




03/26/2020WritIssued Writ with letter. Original and one copy of writ and one copy of opinion mailed to Attorney John Reese Petty for service upon Judge Connie J. Steinheimer. (SC)20-11595




04/09/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Connie J. Steinheimer on April 2, 2020.20-13454




04/20/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-14909




04/20/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View